Order entered July 14, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00591-CV

                                YOUVALL ZIVE, Appellant

                                             V.

                                   CITY BANK, Appellee

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-01876-2010

                                          ORDER
       We GRANT appellant’s May 30, 2014 motion to consolidate this appeal with cause

number 05-14-00260-CV, styled “Grapevine Diamond, L.P. and Jonathan Aflatouni v. City

Bank,” and CONSOLIDATE the two appeals. The parties shall now use only cause number 05-

14-00260-CV when referencing the appeal. In light of the consolidation of the two appeals, we

DENY as moot appellant’s June 13, 2014 “motion for inclusion of clerk’s record.”

                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE